Filed 9/1/16 P. v. Taylor CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Appellant,
                                                                     A146259
v.
WILLIAM A. TAYLOR,                                                   (San Francisco City & County
                                                                     Super. Ct. Nos. 223904 & 224379)
         Defendant and Respondent.



                                                             I.
                                                INTRODUCTION
         In this government appeal, the prosecution argues that the superior court erred in
granting a Penal Code section 995 motion1 to set aside three counts of the information
charging respondent William Taylor with commercial burglary. The superior court
granted the motion based upon its conclusion the magistrate improperly took judicial
notice of William Taylor’s birth date, race, and gender from the court’s computer
information database which was not shown to be accurate or reliable. We conclude the
magistrate properly took judicial notice pursuant to Evidence Code sections 452 and
452.5, and we reverse.




         1
             All subsequent references are to the Penal Code unless otherwise identified.


                                                             1
                                            II.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Taylor allegedly committed two burglaries within six days of each other in March
2015. The first burglary, which is the subject of this appeal, occurred on March 17,
2015.2 A suspect, alleged to be Taylor, entered the Wilkes Bashford store on Sutter
Street in San Francisco by using a metal pipe to shatter a glass panel on the main entrance
door. The police reviewed surveillance footage that showed the suspect using a mirror to
smash a jewelry display case inside the store. The suspect took more than $100,000
worth of jewelry. A responding officer noticed in the surveillance footage that the
suspect was not wearing gloves; the officer also observed possible latent fingerprints on
the display case.
       At the preliminary hearing, one of the police crime scene investigation unit (CSI)
officers, Rosalyn Rouede, explained that she had lifted two fingerprints and two palm
prints from the display case. There was no match for the fingerprints and one palm print,
but the final palm print was a match to Taylor. A second CSI officer, Lyn O’Connor,
conducted the analysis of the palm print from the burglary scene (exhibit four) to a
“known print” for William Taylor with a birth date of May 14, 1977 (exhibit five).
Sergeant O’Connor determined that the prints matched. Taylor’s counsel objected that
there was no foundation for the date of birth. O’Connor testified that Officer Rouede
provided her with a name, date of birth, and RAP sheet number when she asked her to do
the comparison. Sergeant O’Connor then identified the latent print envelope that
contained the case number and the name William Taylor (exhibit four).
       The prosecutor asked defense counsel to stipulate that the known prints (exhibit
five) belonged to Taylor, and counsel declined. The prosecutor moved to admit them as a
business record under Evidence Code section 1271. To lay a foundation, the prosecutor

       2
        The second burglary, which is not at issue in this appeal, occurred on March 23,
2015. Taylor allegedly used a metal pipe to unlawfully enter the bicycle garage of a
commercial building on Brannan Street in San Francisco. He attempted to steal a bicycle
and was apprehended by the police.


                                             2
asked Sergeant O’Connor if exhibit five was the type of document produced in the
regular course of business in the CSI lab, and O’Connor answered “yes.” Exhibit five
was the known palm print of William Taylor printed from a certified printer in the CSI
unit. The magistrate accepted the exhibit as a business record.
       The prosecutor requested the magistrate take judicial notice of the docket in this
case as to Taylor’s name, date of birth, and RAP sheet number. The magistrate
recognized its authority to take judicial notice, but stated it only had a “reconstructed
file” that did not include the information. The magistrate stated: “I can only take judicial
notice of what I see with my eyes, with those senses, and I don’t have the date of birth
before me. There might be some other document or court record that would accomplish
the purpose. What do you want me to take judicial notice of?” The magistrate then
asked the court clerk to access the court computer information database for the case
number for the preliminary hearing. The magistrate asked the clerk if the date of birth
was included in the court information and the clerk answered affirmatively, stating the
date was May 14, 1977. The magistrate then asked if the race and gender were indicated,
and the clerk responded that it was listed as a white male.
       Defense counsel objected for lack of foundation because there was no indication
of the reliability of the court records. The magistrate overruled the objection because it
could “properly take judicial notice of the information without calling as a separate
witness [, a] court information custodian or keeper of those records. The Court uses this
information every single day and I am satisfied for the purpose of this preliminary
hearing that it is proper to take judicial notice.” The magistrate found that based on the
court information with the date of birth, gender and race, that “the Defendant here who
has always proceeded under this court number with that name is the person who provided
Exhibit 5, which is in evidence, with the same name, same race, same gender, and same
date of birth.” The magistrate found that there was probable cause for the charges.
       Initially, Taylor was charged separately with the two burglaries, but after the
preliminary hearing, the prosecution made a motion to consolidate the Wilkes Bashford
burglary with the second burglary of the Brannan Street garage. The court granted the


                                              3
motion and the prosecution filed a consolidated information. The consolidated
information charged the Brannan Street offenses in the first two counts: second degree
commercial burglary in violation of section 459 (count one) and possession of burglary
tools in violation of section 466 (count two). It charged the Wilkes Bashford offenses in
counts three, four, and five: second degree commercial burglary in violation of section
459 (count three), grand theft in violation of section 487, subdivision (a), with an
enhancement for theft exceeding $100,000 (count four), and possession of burglary tools
in violation of section 466 (count five).
       Section 995 Motion and Hearing
       Taylor filed a motion pursuant to section 995 (995 motion) to set aside counts
three, four, and five of the information for lack of probable cause, and the superior court
held a hearing on the motion. Taylor argued the magistrate improperly took judicial
notice of “a vaguely-identified database” to provide Taylor’s date of birth, race, and
gender, and such “a procedurally loose method of identification should not establish
probable cause.” Taylor contended the unidentified computer database was not a reliable
source. Further, the court clerk was not established as a public employee performing an
official duty.
       The prosecutor argued that looking at a computer screen is functionally the same
as looking at a printed docket. A court can take judicial notice of its own docket in the
case before it.
       The court stated that the magistrate could take judicial notice of its own record
under Evidence Code section 452, but the issue here was “the reliability and the
truthfulness of the input and access of that information in the court system. And there is
nothing in the record to reflect that there is accuracy in the manner in which it was put
together, the way it was inputted, the way it was accessed or which database was
accessed, than just saying it was the court computer.” The prosecutor argued that the
clerk could have printed out the minutes and handed them to the judge and under
Evidence Code section 664, it would have been presumed correct. The court responded:
“But ‘could have.’ Could have, would have, should have, the oldest saying. And it falls


                                             4
short in this case.” The court granted the 995 motion as to counts three through five of
the consolidated information.
                                              III.
                                       DISCUSSION
       “ ‘[I]n proceedings under section 995 it is the magistrate who is the finder of fact;
the superior court . . . sits merely as a reviewing court; it must draw every legitimate
inference in favor of the information, and cannot substitute its judgment as to the
credibility or weight of the evidence for that of the magistrate. [Citation.] On review by
appeal or writ, moreover, the appellate court in effect disregards the ruling of the superior
court and directly reviews the determination of the magistrate holding the defendant to
answer. [Citations.]’ [Citation.]” (People v. Superior Court (Lujan) (1999) 73
Cal.App.4th 1123, 1127, quoting People v. Laiwa (1983) 34 Cal.3d 711, 718.)
       The magistrate found there was probable cause and the prosecution had
established that the William Taylor charged in the information, the William Taylor in
court at the preliminary hearing, and the William Taylor who provided the palm print
used to match him to the Wilkes-Bashford burglary were all the same person. Taylor was
present in court and had appeared before this magistrate in the same courtroom in the
same case on seven prior occasions. To confirm Taylor’s identity, the court sought to use
the official court records to establish his birth date, race, and gender.
       Neither party disputes that the court could properly take judicial notice of this
information. Rather, the disagreement is about whether the information provided from
the court computer was accurate and reliable. Respondent argues while it is proper for a
court to take judicial notice of official court documents, the magistrate could not rely
“upon hearsay information contained on an unidentified computer database.” The trial
court similarly agreed that the magistrate could take judicial notice of a printout of the
court’s minutes or docket, yet found there was nothing in the record to support the
reliability or accuracy of the record on the court computer. Respondent asks us to
conclude there is a difference of legal significance between a court clerk reading
information from the court’s official records in open court to the magistrate and a court


                                               5
clerk hitting the print function and printing out that same information and handing the
printout to the magistrate. Whether the information is contained on the computer screen
or in a printout, the accuracy and reliability of the court’s computer system is the same.
The information does not become more reliable simply because it is printed on paper or
contained in a paper file.
       Evidence Code section 452 provides that a court may take judicial notice of the
records of “any court of this state” or “any court of record of the United States or of any
state of the United States.” (Evid. Code, § 452, subd. (d).) The court can take judicial
notice of its own records in a pending case. (People v. Cavanna (1989) 214 Cal.App.3d
1054, 1058; City and County of San Francisco v. Carraro (1963) 220 Cal.App.2d 509,
527 [“A court may judicially notice its own records and proceedings in the same case.”].)
       The judicial notice of official court records includes computer-generated records.
(People v. Duran (2002) 97 Cal.App.4th 1448, 1460 (Duran); Evid. Code, §§ 452,
subd. (d), 452.5.) A court can take judicial notice pursuant to Evidence Code section 452
of the online dockets for a defendant’s cases in other counties because they are the
official acts and records of the courts of the state. (People v. Mendoza (2015) 241
Cal.App.4th 764, 773, fn. 1.) We note appellate courts also routinely take judicial notice
of superior court’s online dockets. (See Truong v. Nguyen (2007) 156 Cal.App.4th 865,
872, fn. 3.)
       Both respondent and the superior court voiced concerns that the magistrate was
relying on the content of information from the court computer system which came from
an “unidentified database” not known to be accurate. The source of the information,
however, was clearly identified as the court’s file for the case before it. The magistrate
stated: “I am going to ask my staff to access the court computer information database for
the case number for this preliminary hearing 15007086. I am looking at Exhibit 5 which
is already in evidence and it has a name, a race, a sex, a date of birth. No photograph is
attached.” The magistrate then stated: “In the court’s database, Mr. Thompson[,] court
clerk for this case, is a date of birth included in the Court information?” The court clerk
responded “Yes it is, Your Honor,” and the magistrate stated: “Date of birth please.” The


                                             6
clerk responded: “Date of birth listed on the computer is 05/14/77.” At the request of the
court, the clerk provided the gender and race as “white male.” The magistrate then took
judicial notice of the court information database as part of the court record.
        “It is settled that a court may take judicial notice of the contents of its own
records. [Citations.]” (Dwan v. Dixon (1963) 216 Cal.App.2d 260, 265, italics added.)
A “ ‘court may properly take judicial notice of the truth of facts asserted in documents
such as orders, findings of fact, conclusions of law and judgments.’ ” (Sosinsky v. Grant
(1992) 6 Cal.App.4th 1548, 1565, quoting Weiner v. Mitchell, Silberberg & Knupp
(1980) 114 Cal.App.3d 39, 46.) The magistrate could properly rely upon the court
records to provide Taylor’s date of birth, race, and gender. (See McBride v. Boughton
(2004) 123 Cal.App.4th 379, 383 [court could take judicial notice of a child’s date of
birth in a prior paternity pleading where the date of birth was not contained in the current
complaint].)
        Not surprisingly, the parties cite no cases addressing precisely the situation that
arose here, but if courts can take judicial notice of computer-generated records and online
docket information, there is no evidentiary impediment preventing a court clerk from
orally providing this information to the magistrate in open court. Recording and
reporting information from the court information system is one of the duties of a court
clerk. (Duran, supra, 97 Cal.App.4th at pp. 1461-1462, fn. 5 [keeping minutes and
preparing orders are “within the scope of a public employee’s duty”].) “It is presumed
that official duty has been regularly performed.” (Evid. Code, § 664.) This presumption
applies to the duties of clerks of court. (Fergus v. Songer (2007) 150 Cal.App.4th 552,
565.)
        Further, the court’s computer system confirmed information that was already
known to the magistrate. William Taylor had appeared in this matter before the
magistrate on at least seven prior occasions. (See Duran, supra, 97 Cal.App.4th at
p. 1464 [minute order reflected information already known to the witness who had seen
the defendant and reviewed his RAP sheet].) This familiarity bolsters the presumptive
correctness of the information’s accuracy.


                                               7
       Finally, any argument that the court’s computer system is unreliable applies
equally to viewing an electronic record as viewing a paper printout of the court’s docket
or minute orders. (See People v. Martinez (2000) 22 Cal.4th 106,131-134 [rejecting
argument that uncertified computer printouts of a defendant’s criminal history lacked
indicia of reliability].) Taylor has failed to present any evidence that the court computer
information database is unreliable. As the magistrate explained, it used the information
“every single day.” In order for our system of justice to function, we must presume that
court records are properly and accurately maintained. (People v. Delgado (2008) 43
Cal.4th 1059, 1070-1071.) And further, as outlined above, we presume judicial officers
and court clerks properly perform their duties. (Ibid.)
       The magistrate, therefore, could take judicial notice of information in the court’s
computer information database provided by the court clerk.
                                            IV.
                                     DISPOSITION
       The judgment of the superior court is reversed.




                                             8
                                _________________________
                                RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
RIVERA, J.




A146259, People v. Taylor


                            9